Citation Nr: 1315873	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  04-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to May 1955.  He also subsequently served with the Army National Guard of Puerto Rico until 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In April 2003, the RO issued a determination that new and material evidence had not been received to reopen the Veteran's previously denied claims of service connection for bilateral hearing loss and for a stomach disorder. 

In July 2007 and April 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board reopened the Veteran's claims in April 2012, based on the submission of new and material evidence, and remanded them for additional development to include the provision of VA examinations.  In February 2013, the Board again remanded the claims for clarification of the examination results.  As discussed below, the Board finds that the AOJ substantially complied with the 2007, 2010, and 2012 remand orders with respect to the claim decided herein; no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in prior Board decisions, the Veteran has raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  An October 2012 memorandum by the AMC appears in the record that refers this issue to the RO.  However, as the claims file still does not reflect adjudication of the claim for TDIU, the Board will again REFER it to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals additional VA treatment records that have been considered by the AMC in October 2012 and March 2013 supplemental statements of the case.  The remaining records in the virtual file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No stomach disorder is shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

A stomach disorder was not incurred in, or aggravated by, the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2003 letter, sent prior to the initial unfavorable rating decision, generally advised the Veteran of the evidence and information necessary to substantiate claims for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Letters sent to the Veteran in January 2011 and April 2012 informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, the 2011 and 2012 letters again advised the Veteran of the evidence and information necessary to substantiate a claim for service connection.

Although the 2011 and 2012 letters were issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA can cure such a timing problem by readjudicating the Veteran's claim following the issuance of a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the 2011 and 2012 letters were issued, the Veteran's claims were readjudicated in supplemental statements of the case issued in February 2012, October 2012, and March 2013.  Therefore, any defect with respect to the timing of the VCAA notices has been cured.

Relevant to the duty to assist, VA and private treatment records, as well as records from VA examinations conducted in November 2002 and May 2012, with a March 2013 addendum, have been obtained and considered.  However, the Board notes that, although the Veteran's May 1955 separation examination report is associated with the record, no other treatment or examination records from his active duty service or subsequent reserve service are associated with the claims file.  Although the Veteran has reported receipt of treatment from the VA Medical Center (VAMC) in Huntington immediately following service as well as receipt of disability benefits from the Social Security Administration (SSA), those records also have not been associated with the claims file.  These records are missing from the claims file, but there is documentation that the AOJ has made all appropriate attempts to recover them.  

In specific regard to the Veteran's active duty treatment records, the AOJ made multiple inquiries to confirm that the Veteran's record were lost as the result of fire.  In November 2000 and April 2008 letters, the AOJ also notified the Veteran as to the status of these records in accordance with 38 C.F.R. § 3.159 (d).  The AOJ also took appropriate steps to recover records of treatment and examination generated during the Veteran's National Guard service, to include contacting the Medical Records Section of the Puerto Rico National Guard.  A formal finding of unavailability was issued and the Veteran was advised of the status of his reserve records in a December 2011 letter.  In regard to the records of treatment that the Veteran contends occurred at the Huntington VAMC in 1995, the AOJ directly contacted the VAMC and requested a full search, but received a negative response - the Veteran was advised in June 2009 that those records could not be located.  The AOJ also made appropriate inquiries to the SSA to obtain copies of any pertinent records generated in regard to the Veteran's claim for disability benefits, but was advised by SSA that his folder had been destroyed.  The AOJ notified the Veteran in an April 2008 letter that his SSA records could not be obtained.

When, as here, service records are lost or missing through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist a claimant in developing a claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that VA has met this heightened duty.  As multiple inquiries have been made to obtain the outstanding records and the AOJ has both been informed that no such records are available and has appropriately informed the Veteran - and the Veteran has not indicated that he possesses any copies of the outstanding records - the Board also finds that any further efforts to obtain these records would be futile.  

Neither the Veteran nor his representative have identified any additional, outstanding records pertinent to the claim herein decided that have not been requested or obtained.  Further, he submitted a November 2012 form to VA requesting expedited processing of his claim - the form included an attestation that he did not have any additional evidence regarding his appeal.  Therefore, the Board finds that VA has satisfied its duty to assist.

Additionally, the Veteran was afforded a VA gastrointestinal disorders examination in May 2012 with an addendum opinion issued in March 2013.  The Board finds that the VA examination, read with the addendum opinion, is adequate to decide the issue.  Although the Veteran contended through his authorized representative in an April 2013 brief that the March 2013 addendum opinion does not provide a rationale for the opinion, the Board notes that the examiner clearly stated that the opinion was based on review of the claims file and analysis the medical evidence therein.  Further, the opinion rendered regarding the relationship between the Veteran's current and prior diagnoses was plainly rendered based on the examiner's medical training and clinical experience.  The Board notes that this examiner interviewed and examined the Veteran and also provided the 2012 opinion; the examiner's ultimate opinion considered all of the pertinent evidence of record.  Moreover, the examiner's opinions, although brief, offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Board remanded this case in June 2007, March 2010, April 2012, and February 2013 in order for the AOJ to provide the Veteran with additional notice, determine whether or not he desired a hearing, ensure that all identified and available records were associated with the claims file, afford him examinations, and further develop the claim by assisting him in gathering any additional evidence that he may identify.  The record reflects that he has been provided legally adequate notice, that VA inquired as to whether or not he desired a hearing, that the AOJ made all appropriate efforts to obtain outstanding records and informed the Veteran of the status of missing record, and that the Veteran was afforded an examination in May 2012, with an addendum opinion issued in March 2013.  The AOJ also issued June 2009, February 2012, October 2012, and March 2013 supplemental statements of the case reflecting readjudication of the claim after each remand.  Therefore, the Board finds that the prior remand directives have been substantially complied with such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110 , 1131.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24) , 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6 (d).

Generally, to support a determination of service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, such as psychoses and organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  However, this presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Generally, when determining service connection, all theories of entitlement - direct and secondary - must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, where, as here, a veteran is not service-connected for any disabilities, service connection cannot be awarded on a secondary basis as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which such Veteran served, service treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  However, although all evidence associated with the claims file has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the majority of the Veteran's service records are missing.  However, the Veteran's May 1955 separation examination shows a normal "abdomen and viscera" and notes that he did not have any complaints of "clinical significance."

In August 1995, he wrote to the Board in regard to a claim for a pension and identified his "physical areas" as hearing, sinusitis, and back.  There is no lay or medical evidence of any stomach disorder within the claims file until 1998.  The Veteran reported complaints of abdominal pain, but, in July 1998, a radiograph revealed no abnormalities.  An August 1998 radiograph revealed a right distal ureteral calculus and a September 1998 sonogram resulted in diagnosis of right nephrolithiasis.

Subsequently, private treatment notes reveal diagnoses of gastritis in October 1998 and June 2000.  In November 2000, the Veteran wrote to VA, contending that he "suffer[s] in the stomach."

Private clinicians diagnosed gastroesophageal reflux disease (GERD) in March 2001.  In June 2002, the Veteran claimed a "condition" of "stomach problem."  VA treatment notes beginning in June 2002 reflect "chronic dyspepsia" with heartburn despite use of medication.  Results from a June 2002 VA fluoroscopic and radioscopic study of the Veteran's upper gastrointestinal system reflect normal course and contour of the esophagus and no evidence of hiatal hernia, GERD, peptic esophagitis, or constricting lesion.  There was no evidence of gastric ulcer and the duodenum and proximal jejunal loops were described as unremarkable.  

In November 2002, the Veteran was afforded a VA examination in regard to a claim for Aid and Attendance benefits.  The examiner observed that the Veteran reported experiencing, and being treated for, epigastric pain, but the June 2002 gastrointestinal study was normal.  The examiner diagnosed "acute gastritis, by history."  A December 2002 test for helibactor pylori was negative.

A January 2003 VA treatment note lists dyspepsia with the Veteran's medical diagnoses.  A December 2004 abdominal x-ray did not reveal any gastrointestinal abnormalities.  In February 2005, he reported experiencing pain "on his stomach," but denied abdominal pain.  A July 2005 test for heliobactor pylori was again negative.  In October 2005, the Veteran's list of diagnoses reflected GERD rather than dyspepsia.

Although the Veteran was treated by VA for an umbilical hernia in May 2006, no clinician correlated that diagnosis to any gastrointestinal disorder or symptoms - the hernia was diagnosed, treated, and resolved following his complaints of nocturia, suprapubic discomfort, and rectal pain.  Subsequent VA treatment notes continue to reflect diagnosis of, and treatment for, GERD and dyspepsia.

In May 2012, the Veteran was afforded a VA stomach disorders examination.  The examiner noted that the Veteran reported experiencing mild to moderate stomachache and dyspepsia since shortly after leaving active duty service in 1955.  Specifically, the Veteran reported experiencing weekly episodes of two (2) consecutive days of stomachache and dyspepsia that, for the last five (5) years, have been completely resolved by medication.  The examiner summarized the Veteran's treatment history, and reported review of the entire record, but noted as pertinent only his treatments for dyspepsia and reports of stomach pain.  The examiner specifically observed that tests of the upper gastrointestinal system conducted in 2002 were normal.

After completing review of the claims file and examining the Veteran, the VA examiner opined that is was not likely that the Veteran had a current stomach disorder, to specifically include, dyspepsia, as the result of his active duty service.  As explanation, the examiner noted there was no medical history of any such problems for several decades after the Veteran's service, initial gastrointestinal testing conducted in 2002 revealed no abnormalities, and the Veteran expressly denied such symptoms as nausea, vomiting, recurring episodes of severe stomachache/dyspepsia, hematemesis, melena, anemia, weight loss, or incapacitating episodes. 

The same VA examiner provided an addendum opinion in March 2013 in order to specifically address the Veteran's reports of abdominal pain in 1998.  The examiner stated that those complaints were specifically correlated to distal ureteral calculus and were unrelated to his stomach disorder.  The examiner clarified that there was no medical evidence to support that the Veteran had stomach problems during service that had continued or had developed into his current stomach disorder.  The examiner determined that the medical evidence within the claims file, as well as the results of his interview and examination of the Veteran, reflected that his stomach condition of dyspepsia began in 2002.

Although the claims file reflects that the Veteran did serve in the reserves, specifically with the Army National Guard of Puerto Rico, after his separation from active duty until 1983, the record does not indicate, and he does not contend, that his stomach disorder began during, or was aggravated by, any such service.  Rather, he maintains that, since shortly after his separation from service in 1955, he began to experience stomach symptoms that have continued to present day.

However, as the above evidentiary review demonstrates, there is no competent medical evidence suggesting that the Veteran's stomach disorder is, in any way, due to in-service injury or disease.  The competent medical opinion evidence of record instead reflects that the Veteran's stomach disorder is not due to his active duty service and did not begin until approximately 47 years later.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The only evidence of record which expressly links the Veteran's stomach disorder to his active duty service is his own testimony.  In this regard, the Board notes that the matter of medical etiology is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to have any medical training or expertise, neither one of them is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet .App. 124, 127 (1998), Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the clinical diagnosis of gastrointestinal symptoms falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  As example here, clinical evaluation revealed that the abdominal pain the Veteran sought treatment for in 1998 was actually the result of kidney stones rather than any gastrointestinal cause. 

In specific regard to the Veteran's contentions - specifically his contention that he has experienced the same stomach symptoms since shortly after his discharge from active duty - the Board is mindful that the Court has held that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, it also notes that VA "may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Further, the Board has a duty to assess the credibility of the evidence.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence - see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) - but the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran has only asserted in regard to his claim for compensation that his stomach condition began shortly after his separation in 1955.  Although the record reflects that he was treated on multiple occasions since 1998 for abdominal or stomach discomfort, he did not report such a history to any of his medical providers.  Further, the 2012/2013 VA examiner's opinion constitutes competent medical evidence that there is no clinical evidence to support the prolonged existence of such a stomach disorder.  In addition to these indications of inconsistency and desire for monetary gain, the Board also finds it facially implausible that the Veteran could have experienced, as he contends, two consecutive days of stomach pain every week since 1955 without seeking medical treatment until several decades later.  Even assuming that the Veteran is credible in regard to having sought VA treatment for his stomach in 1955, the lack of any treatment from that time until so many decades later remains inconsistent with the Veteran's contention of the extent to which he was affected by the claimed disorder.  For these reasons, the Board finds the Veteran's statements as to having experienced symptoms of his current stomach disorder since 1955 not credible.

However, the Board again observes that, even if the Veteran did have stomach pain following service, the competent medical evidence of record indicates that there is no clinical basis to correlate those symptoms to his current stomach disorder.  As observed by the 2012/2013 VA examiner, intervening treatment records reflect only diagnosis and treatment for unrelated disorders prior to 2002 and the gastrointestinal testing conducted by VA in 2002 revealed no evidence of prior disability.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion.

In this appeal, the record contains competent, probative medical evidence indicating that the Veteran's stomach disorder is not due to any incident of his active duty service.  There is no competent and credible evidence to the contrary.  For the foregoing reasons, the claim for service connection for a stomach disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for stomach disorder is denied.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.

As noted above, the Board remanded this matter in February 2013 for the provision of an additional medical opinion since the report from a May 2012 examination was inadequate.  An additional opinion was obtained in March 2013.  However, that opinion reflects conflicting opinions: "hearing loss is at least as likely as not related to the military noise exposure" and "the claimed condition was less likely than not [] incurred in or caused by the claimed in-service injury, event, or illness."  Further, although the examiner discussed the Veteran's contentions of exposure to acoustic trauma in active duty service from 1953 to 1955, the examiner did not address the Veteran's contention that he also was exposed to additional noises during his reserve service that could have caused or aggravated hearing loss.  See November 2002 VA audiology examination (noting that the Veteran reported "19 years of monthly exposure to infantry noise while in the National Guard.").

As the 2013 opinion contains conflicting opinions and does not address whether or not any noise exposure during the Veteran's reserve service may have caused or aggravated hearing loss, another opinion is warranted.  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Accordingly, the RO should return the claims file to the May 2012/March 2013 examiner for an addendum opinion.  The RO should only arrange for further examination of the Veteran if that examiner is unavailable, or if further examination of the Veteran is deemed necessary.

VA is also required by the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  As this case is being remanded for additional development, the RO/AMC must take appropriate steps to gather any newly generated VA treatment records and associate them with the claims file.  The RO/AMC should also ask the Veteran whether he has received any private medical treatment pertinent to his claim that is not already associated with the claims file.  If he identifies any such evidence, assist him in obtaining any available records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Gather any outstanding records of VA treatment.  NOTE that the claims file reflects that the Veteran is treated at the VAMC in San Juan and the last VA treatment note associated with the claims file is dated January 17, 2013.

2.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any identified outstanding private treatment records.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

3.  After all records and/or responses have been received from each contacted entity and associated with the claims file, forward the Veteran's entire claims file, to include a copy of this REMAND, to the VA examiner who completed the May 2012 examination and March 2013 addendum.  The examiner should review the claims file, with particular attention to any evidence newly associated with the claims file as a result of this remand.  

The examiner is asked to clarify the opinion rendered in March 2013 since it reflects both that hearing loss is as likely as not, and is not as likely as not, related to the Veteran's active duty service.  The examiner is also asked to address the Veteran's contention (as documented in the November 2002 VA audiology examination report) that he was exposed to additional acoustic trauma - specifically "infantry noises" - during his reserve service from 1955 to 1983.  NOTE that the inclusive dates of his active reserve service are indicated on records within the claims file.

If determining that hearing loss was not likely related to the Veteran's active duty service, the examiner must provide an opinion, with rationale, as to whether it is as least as likely as not that any hearing loss results from disease or injury incurred in any of the documented periods of active duty reserve service.  

If determining hearing loss was not likely incurred during such reserve service, provide an opinion as to whether any hearing loss clearly and unmistakably developed prior to any period of active duty reserve service and, if so, opine whether it was either aggravated, or clearly and unmistakably not aggravated, by any subsequent period of active duty reserve service. 

If the prior examiner is not available, or another examination is deemed warranted, arrange for the Veteran to undergo VA examination at an appropriate location to obtain the requested opinions.

All examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, should be set forth in a printed (typewritten) report.


4. Review the claims file and ensure that the above-directed development has been completed in full.  If any additional development is necessary, take appropriate steps.  

5.  Readjudicate the remanded claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.   An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop the claims is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


